DETAILED ACTION
Remarks

This communication is in response to the Applicant’s response filed on March 10, 2021 to a prior Office Action.  Claims 1-20 are pending for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.  

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on page 2 that “The final office action dated November 2, 2020 fails to directly address the applicant’s assertion that the claim, as amended, imposes meaningful limits on the claimed reordering since reordering the search results using the selected query suggestion and values are relied on and used in a particular manner that integrates the purported judicial exceptions into a practical application -namely to list relevant search results ahead of less relevant search results and to provide an improved user presentation of the search results. Instead, the response to arguments in the final office action dated November 2, 2020 completely skips Step 2A, prong two of the analysis and moves to Step 2B”, is acknowledged but not deemed to be persuasive. 
	Examiner disagrees.  The final office action dated November 2, 2020 on pages 2-3 and 7-8 Examiner expressly describe/evaluate that claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In response to Applicant’s argument on pages 6-8 Applicant asserts that the present claims are analogous to Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018), and since claims 1 and 11 require “reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search results and to provide an improved user presentation of the search results.”; therefore improving computer functionality, is acknowledged but not deemed to be persuasive.
Examiner disagrees.  In Finjan Inc. v. Blue Coat Systems, Inc., court recites “We determined in Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1319 [120 USPQ2d 1353] (Fed. Cir. 2016), that “[b]y itself, virus screening is well-known and constitutes an abstract idea.” We also found that performing the virus scan on an intermediary computer—so as to ensure that files are scanned before they can reach a user's computer—is a “perfectly conventional” approach and is also abstract. Id. at 1321.”  Court then recites Enfish, LLC v. Microsoft Corp. (Enfish, 822 F.3d at 1335-36) to show how Enfish improved computer functionality by developing self-referential database that did more than allowing computers to perform familiar tasks with greater speed and efficiency; it actually permitted users to launch and construct databases in a new way.  Enfish’s self-referential database could be launched “with no or only minimal column definitions” and configured and adapted “on-the-fly.”  Similarly in Finjan, Patent No. 6,154,844, the method of claim 1 employs a new kind of file that enables a computer security system to do things it could not do before.  Therefore improving computer functionality
For the instant application, no new functionality was provided that could not be done before in the field of reordering the search results and displaying or presenting the search results.  Also, the reordering step is merely “re-sorting data”, all of which are considered insignificant extra-solution activity.  There is no improvement in the field of reordering the search results and displaying or presenting the search results. Therefore no improvement of a functionality of a computer. Furthermore, in this claim limitation no judicial exception was integrated into a practical application either. In particular, the claim recites additional elements 1) by the 

In response to Applicant’s argument on pages 9-10 that Trowbridge reference fails to teach reordering the search results using the selected query suggestion and the values because Trowbridge reference teaches reordering using indirect/inferred information from user.
	Examiner disagrees and likes to point out that instant application discloses the same as Trowbridge reference.  Examiner likes to point out that the instant application paragraph [0041] discloses “a client system might present the user with a listing of search result hits, ordered in a first order along with suggested queries and a user interface for user input of values for the parameters specific to those search results. … The suggested queries might be predicted from prior actions with such queries.”  Predicted from prior actions of the user can be interpreted as indirect/inferred information from user.  Therefore, instant application teaches reordering using indirect/inferred information from user.  Therefore, Trowbridge teaches reordering the search results using the selected query suggestion and the values.

In response to Applicant’s argument on pages 9-10 that Trowbridge reference fails to teach reordering the search results using the selected query suggestion and the values because Trowbridge reference’s entering a search term in a web browser is not equivalent to “using the selected query suggestion,” wherein the query suggestions are determined based on topics associated with the search results and provided to the user device.
	Examiner disagrees.  Trowbridge [0059-0060] discloses that the system may determine what actions were performed by the user proximate in time to when the web browser or particular web search was launched.  The system may determine that the user read an email offering a discount on an iBook form Apple Computers prior to launching the web browser (i.e., prior user action before launching the search). Based on this information, the system may determine that the user is interested in obtaining search results related to Apple Computers (i.e., using the selected query suggestion), rather than food or other non-computer related content and reorder the search results (i.e., reordering the search results) accordingly.  Therefore based on prior actions of the user, system determines that the search suggestion was apple computer and the search result that would be provided to the user associated with Apple computer.

In response to Applicant’s argument on page 10 that “the office action has misconstrued the teachings of Trowbridge ‘948. In particular, Figure 5, Step 524 of Trowbridge ‘948 teaches “adjust the relevance ranking of the search result objects using results from the action-based association comparison.” Accordingly, the Trowbridge ‘948 teaches that the relevance ranking is adjusted, not the search result objects themselves”, is acknowledged but not deemed to be persuasive. 
Prior art of record Trowbridge (US Pub No. 2007/0033171 A1) discloses the above argued limitations.  Trowbridge (US Pub No. 2007/0033171 A1) paragraph [0051] discloses that information from the search result interceptor 410 and the user action analyzer 420 is provided to a relevance engine 430. Relevance engine 430 includes a search result object analyzer 432 and a search result object organizer 434.  Relevance engine analyzes and reorders the initial, conventional search result to form a final search result that is customized to the user.  A relevancy value of each object in the search list may be assigned by search result object analyzer (i.e., relevance value is associated with the search result and the relevance ranking is adjusted based on search result objects).
Furthermore, Trowbridge (US Pub No. 2007/0033171 A1) paragraph [0059] discloses in operation 506, user actions performed by the user for a predetermined time period (e.g., days, hours, minutes, seconds, etc.) (i.e., using … the values) before the web search are identified. According to an exemplary embodiment of the invention, the system may determine what actions were performed by the user proximate in time to when the web browser or particular web search was launched.  paragraph [0060] discloses based upon the identified user actions (i.e., using … the values), the search results are analyzed and reordered in operation 408. For example, the system may determine that the user read an email offering a discount on an iBook form Apple Computers prior to launching the web browser. Based on this information, the system may determine that the user is interested in obtaining search results related to Apple Computers (i.e., using the selected query suggestion), rather than food or other non-computer related content and reorder the search results (i.e., reordering the search results) accordingly. Similarly, a user may perform a web search on apple prior to a web search on computer. Based on this information, the system may determine that the user is interested in obtaining information regarding Apple Computers, rather than other vendors of computers or other content associated with computers, and arrange the search results accordingly. Other indicators may be used, as would be apparent.  Trowbridge (US Pub No. 2007/0033171 A1) paragraph [0061] discloses that a relevance engine 430 may be provided to analyze the chronological history of user actions and automatically compare data from the initial search results and the user actions. The relevance engine may automatically reorder the search results to decrease the relevance of objects that are not associated with the user's actions. Following the apple example, the relevance engine may decrease the relevance of objects associated with food (i.e., to list relevant search results ahead of less relevant search). Similarly, it may increase the relevance of objects associated with a portable iBook from Apple computers or Apple computers.

In response to applicant’s argument pages 11-12 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Kapur and Trowbridge are analogous art because they are from the same field of searching method with further adjusting search result based on additional search criteria. Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trowbridge with the method/system of Kapur in order to provide users with means for reordering search result objects based on user action data relevant to the search, as shown in Trowbridge [0015].



Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites receiving, from a user device, a search term; determining search results based on the search term; determining a plurality of parameters and one or more query suggestions based on topics associated with the search results; providing the plurality of parameters and one or more query suggestions to the user device; receiving, from the user device, a selected one of the one or more query suggestions; receiving, from the user device, values corresponding to the plurality of parameters.
The limitation of receiving a search term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from a user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user entering a search term.
The limitation of determining search results based on the search term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user generating a result based on the search term.
The limitation of determining a plurality of parameters and one or more query suggestions based on topics associated with the search results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user generating suggested search queries and other information based on the query results.
The limitation of providing the plurality of parameters and one or more query suggestions to the user device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses the user presenting suggested search queries and other information based on the query results.
The limitation of receiving a selected one of the one or more query suggestions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from a user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user accepting a suggested search query.
The limitation of receiving values corresponding to the plurality of parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from a user device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user accepting the other information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements 1) by the computer in receiving steps, 2) (b) reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search and to provide an improved user presentation of the search results.  The computer is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of obtaining data) such that amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The “reordering” step is recited at a high level of generality (i.e., a general means of reorganizing data) and amounts to mere resorting data which is insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, the reordering step is merely “re-sorting data”, all of which are considered insignificant extra-solution activity.  The claim is not patent eligible.
Claims 2-10 dependent on claims include all of the limitations of claim 1. Therefore the claims recite the same abstract idea as the independent claim 1. The claims fail to add anything significantly more to the independent claim directed to a judicial exception. The additional elements or combination of elements in the claims 2-10, other than the abstract idea per se amount to no more than: i) mere instructions to implement the idea on a computer/device, and/or ii) recitation of generic computer/device structure that serves to perform generic computer/device functions. Viewed as a whole, these additional claim elements do not provide meaningful limitations to integrate the abstract idea into a practical application such that the claims amount to significantly more than the abstract idea itself.
Claims 11-20 are deemed analyzed and discussed with respect to claims 1-10, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kapur et al. (US Patent Publication No. 2004/0199498 A1, ‘Kapur’, hereafter, previously provided) in view of Trowbridge et al. (US Patent Publication No. 2007/0033171 A1, ‘Trowbridge’, hereafter, previously provided).

Regarding independent Claim 1, Kapur teaches, “A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for presenting a search result, comprising:”
“receiving, from a user device, a search term; determining search results based on the search term” as shown in (Kapur: [0029]); 
(([0029] In one embodiment, for example, processes executing on server 160 perform contextual categorization analysis of search queries and/or search results and respond with search results grouped in contexts. Many search terms may have different meanings depending on the context intended. For example, if a user performs a search using the term "Java," (“receiving…a search term”) the intended context is not clear. The user may be interested in the Java computer language, in the Indonesian Island, Java, or in coffee which is often colloquially referred to as java. Thus different words may have different word senses and contexts. In one aspect, the present invention advantageously analyzes search queries and/or results and groups results in contexts for display at the user's computer 120. For example, in the above example for the search term "Java," server 160 returns search results (“determining search results based on the search term”) grouped into three (or more if other contexts are identified) contexts or word senses: Java for the computer language, Java the island and coffee java. The system may be configured to display the results in sets with links provided in association with each context, or the system may display just the contexts (with enough information to distinguish the contexts to the user) without any links and allow the user to select the desired context to display the associated links. In the Yahoo! network system, for example, a set of contexts might be displayed with each context having a set of links to pages from the search index, links associated with sponsored matches, links associated with directory matches and links associated with Inside Yahoo! (IY) matches.)
“determining a plurality of parameters and one or more query suggestions based on topics associated with the search results; providing the plurality of parameters and one or more query suggestions to the user device” ([0050] [0055])
([0050] In one aspect, a unit dictionary 310 is advantageously used to generate suggestions to present to the user (“providing … one or more query suggestions”) in addition to, or in lieu of, actual search results. For example, search server 160 or other search intelligence module may send a query to a specialized server, e.g., server 180 of FIG. 4, controlling the unit dictionary, or an instance of the unit dictionary may be stored to search server 160. In one embodiment, a single user query is processed to determine suggestions (“determining …one or more query suggestions”) using the associations and extensions for the unit(s) of the single query, which are then merged into a single file, e.g., a "query suggestion" file. Some additional filtering might be done so that very similar suggestions are not repeated. For example, only the more popular of, say, the three suggestions "spain maps", "spain map" and "map of spain" would be included or shown.
[0055] FIG. 7 shows a display page provided in response to an input query "birds". In general, an input query can be a word or words. For extensions lookups, the wildcard character "*" is also supported, both before and/or after the word(s) of the input query. FIG. 8 shows a different display page including a query input GUI form for allowing a user to enter a query, select a random query and adjust parameters associated with the input query according to one aspect (“a plurality of parameters”). For example, clicking on the R button in the GUI form generates results for a random unit, and clicking on the T button leads to a random traversal through a graph of suggestions. One can choose to view as the results extensions and/or associations. By changing the first line field's value, one can advance as far down the extensions and associations stream as one wishes to go. One can also change the adult filter setting so that one gets to see or not see adult terms. The display portion below the GUI form shows the results for an input query "wood".)
“receiving, from the user device, a selected one of the one or more query suggestions” ([0052])
([0052] In step 650, the retrieved extensions and associations are combined to form an initial set of suggestions. In step 660, the initial set of suggestions is canonicalized in order to remove similar suggestions, preferably making sure that the weight of a suggestion removed is added to the weight of the suggestion(s) retained. Canonicalization includes taking care of singular and plural forms, common synonyms, typos, etc. Suggestions not suitable for any reason are also removed. Steps 630 through 660 are preferably repeated for each of the units in a set of units. In one aspect, using the suggestions generated (“receiving…a selected one of the one or more query suggestions”), links from the page index 170 (FIG. 2) are retrieved and displayed to a user.)
“receiving, from the user device, values corresponding to the plurality of parameters” ([0055])
([0055] FIG. 7 shows a display page provided in response to an input query "birds". In general, an input query can be a word or words. For extensions lookups, the wildcard character "*" is also supported, both before and/or after the word(s) of the input query. FIG. 8 shows a different display page including a query input GUI form for allowing a user to enter a query, select a random query and adjust parameters associated with the input query according to one aspect (“receiving…values corresponding to the plurality of parameters”). For example, clicking on the R button in the GUI form generates results for a random unit, and clicking on the T button leads to a random traversal through a graph of suggestions. One can choose to view as the results extensions and/or associations. By changing the first line field's value, one can advance as far down the extensions and associations stream as one wishes to go. One can also change the adult filter setting so that one gets to see or not see adult terms. The display portion below the GUI form shows the results for an input query "wood".)
Kapur does not explicitly teach, “reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search and to provide an improved user presentation of the search results”.
However, Trowbridge teaches,
“reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search and to provide an improved user presentation of the search results” ([0059-61])
([0059] In operation 506, user actions performed by the user for a predetermined time period (e.g., days, hours, minutes, seconds, etc.) (“using … the values”) before the web search are identified. According to an exemplary embodiment of the invention, the system may determine what actions were performed by the user proximate in time to when the web browser or particular web search was launched.
[0060] Based upon the identified user actions (“using … the values”), the search results are analyzed and reordered in operation 408. For example, the system may determine that the user read an email offering a discount on an iBook form Apple Computers prior to launching the web browser. Based on this information, the system may determine that the user is interested in obtaining search results related to Apple Computers (“using the selected query suggestion”), rather than food or other non-computer related content and reorder the search results (“reordering the search results”) accordingly. Similarly, a user may perform a web search on apple prior to a web search on computer. Based on this information, the system may determine that the user is interested in obtaining information regarding Apple Computers, rather than other vendors of computers or other content associated with computers, and arrange the search results accordingly. Other indicators may be used, as would be apparent.
[0061] A relevance engine 430 may be provided to analyze the chronological history of user actions and automatically compare data from the initial search results and the user actions. The relevance engine may automatically reorder the search results to decrease the relevance of objects that are not associated with the user's actions. Following the apple example, the relevance engine may decrease the relevance of objects associated with food (“to list relevant search results ahead of less relevant search”). Similarly, it may increase the relevance of objects associated with a portable iBook from Apple computers or Apple computers.
	It appears that the limitation “to provide an improved user presentation of the search results” is simply an intended use of the limitation “reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search”.  Particularly, the limitation “to provide an improved user presentation of the search results” occurs as a result of the limitation “reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search”. Trowbridge discloses the limitation “reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search” as above, so it follows that the limitation “to provide an improved user presentation of the search results” also occurs as a result of the limitation “reordering the search results using the selected query suggestion and the values to list relevant search results ahead of less relevant search”.)
Kapur and Trowbridge are analogous art because they are from the same field of searching method with further adjusting search result based on additional search criteria. Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Trowbridge with the method/system of Kapur in order to provide users with means for reordering search result objects based on user action data relevant to the search, as shown in (Trowbridge: 0015]).

As to claim 2, Kapur in view of Trowbridge teaches “indexing each document of a corpus; scanning the each document as it is indexed to identify page elements” (Kapur: [0048]).

As to claim 3, Kapur in view of Trowbridge teaches “indexing each document of a corpus; scanning the each document as it is indexed to identify page elements” (Kapur: [0037] [0039]).

As to claim 4, Kapur in view of Trowbridge teaches “wherein the query suggestions and the plurality of parameters are based on the page elements present in documents, which are comprised in the search results, and on categorization of the documents” (Kapur: [0026]).

As to claim 5, Kapur in view of Trowbridge teaches “wherein the query suggestions and the plurality of parameters are based on categorization of the search term” (Kapur: [0029]).

As to claim 6, Kapur in view of Trowbridge teaches “wherein the plurality of parameters are further determined based on a type of content associated with each of the search results” (Kapur: [0054]).

As to claim 7, Kapur in view of Trowbridge teaches “wherein the plurality of parameters are further determined based on context associated with each of the search results, the context including a time of day and location of the user device” (Kapur: [0008] [0037]).

As to claim 8, Kapur in view of Trowbridge teaches “wherein the plurality of parameters are further determined based on sub-concepts of concepts identified from the search results” (Kapur: [0031]).

As to claim 9, Kapur in view of Trowbridge teaches “wherein the plurality of parameters are further determined based on information extracted from the user's query history” (Kapur: [0026]).

As to claim 10, Kapur in view of Trowbridge teaches “wherein the query suggestions are based on categorization of the search term and on trend analysis of tasks previously performed by one or more other users at web pages related to the categorization” (Kapur: [0055]).

Regarding Independent claim 11 is deemed analyzed and discussed with respect to independent claim 1.

As to Claims 12-20 are deemed analyzed and discussed with respect to claims 2-10, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8:00AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASANUL MOBIN/
Primary Examiner, Art Unit 2168